SUPERIOR COURT
OF THE
STATE OF DELAWARE

RICHARD F. STOKES SUSSEX COUNTY COURTHOUSE
RESIDENTJUDGE 1 Tl-IE cIRCLE, SUITE 2
GEORG ETOWN, DE 19947
TELEPHONE (302) 856-5264

November 28, 2018

N448 STATE l\/IAIL

Mr. Michael C. Stelljes

SBI: 00543789

Howard R. Young Correctional Institution
1301 E. 12lh Street

Wilmington, DE 19801

RE: State of Delaware v. Michael C. Sl;elljes
Case ID: 1702005851

Dear Mr. Stelljes:

I have reviewed your motion for postconviction relief, and it is denied.l

You pled guilty to driving under the influence and two counts of vehicular
assault on September 20, 2018. The sentence reflected the plea agreement On the
driving under the influence charge, you were imprisoned for 18 months with the
balance suspended after serving 90 days under the provisions of 11 Del.C. §
4204(12007 WL 2822928 at *1 (Del. Super. Ct. Sept. 25, 2007). On the other hand, Rule 61
consideration was given to violation of probation proceedings in State v. Phillips, 2002 WL
524281 (Del. Super. Ct. March 4, 2002); Phillips v. Kearney, 2003 WL 2004392 at *2 (D. Del.
April 21, 2003). However, even if Rule 61 applies, which it does not in my view, the motion
would nonetheless be denied for the reasons discussed above.

degree charges, a one year sentence was entered suspended for probation.2

Upon release from level 5, you started probation. On January 18, 2018,
your probation officer filed a violation report.3 lt alleged that you violated
conditions 1, 2, 3, 7 and 9. Condition 1 reported an arrest for shoplifting which
was pending in Kent County, Case ID #1801003194; The docket is attached as
Exhibit B. You made reference to a drug paraphernalia charge in Court of
Common Pleas Kent County Case ID 1802008651. The docket is attached as
Exhibit C. There was no mention of the charge in the violation report. Condition
2 alleged that you failed to report the shoplifting arrest and police contact;
Condition 3 claimed you failed to report to probation on 12/19/17; Condition 7
alleged you tested positive for illegal drugs without a prescription and Condition 9
alleged a violation of a zero tolerance condition related to the drug use. A hearing
was held on February 23, 2018 and you were represented by Mr. Jeffery McLane,
Esquire, a public defender.4 At his request, Condition 1 was not adjudicated
because the charge was pending. You admitted violating all the remaining
conditions. A TASC evaluation was requested by me to learn further information,

and sentencing was deferred.

On March 23, 2018, a sentencing hearing was held.5 Again, you were
represented by the public defender’s office. TASC assessed you and presented a
verbal report. Your background with drugs was discussed. The recommendation
was for closer supervision. This could be at either the Crest Program or at level 4
home confinement with TASC and an lntensive Outpatient Program (“IOP”).
Your probation officer recommended the Crest Program. Ultimately, you were
sentenced to level 5 imprisonment suspended for completion of Crest.

On March 28, 2018, you arrived at the Central Violation of Probation
Center to begin the Residential Substance Abuse Treatment Program. On April 2,
2018, you were discharged for refusing to participate. Your refusal was the basis
for a second violation of probation report. On April 9, 2018, a hearing was held

 

2 State v. Michael C. Stelljes, Del. Super. Ct. Crim. Dkt. No. 1702005851, at Docket Item
(“D.l.”) 15 attached as ExhibitA.

3 D.I. 16.
4 D.l. 21, 23.

5 D.l. 25.

and you were again represented by the public defender’s office6 As you refused
to do the program you were resentenced to the level 5 Key Program as
recommended by your probation officer.

On your appearances for the three hearing dates , your public defender
advised you of the appeal rights to the Supreme Court.7 No appeal was filed.
However, you did file two requests for reduction of the sentence under Rule 35
which were denied.8 A Supreme Court appeal was not filed from them. Presently,
you continue to be in the Key Program.

In your Rule 61 motion, you claim your public defender was ineffective
The statement is made: “counsel never told me to or advised me if l wanted to wait
the charges to be dealt with ...” This claim necessarily focuses on the February 23
date Apparently, you surmise that the hearing would have been postponed; you
would not have been sent to the Crest Program, and, therefore, you would not have
been in a position to refuse to participate

Such vague, speculative and conclusory allegations are never sufficient for
Rule 61 relief. Further, the pending shoplifting charge played no role in the
proceedings Your admissions to violating the remaining conditions provided an
ample basis to support the new sentence Furthermore, your hearing would never
have been postponed to await a decision on the shoplifting charge where you have
an illegal drug and failure to comply with supervision background The Court has
authority to adjudicate new charges in a violation hearing because trial and
probation standards are different lndeed a later acquittal of new charges after an
earlier violation of them in a probation hearing does not change the result.9

Moreover, to prevail on an ineffectiveness of counsel basis, the two-prong
test laid out by the United States Supreme Court in Strickland v. Washington"°
must be satisfied. Somerville v. State explained the applicable standard in the

 

6 D.I. 31.

7 D.I. 22, 26, 32.

8 D.I. 34, 35, 36, 37.

9 State v. Diaz, 113 A.3d 1081 (Del. 2015).

10 Strickland v. Washington, 466 U.S. 668 (1984).

context of a guilty plea that is roughly analogous to a probation admission:

Strickland requires a defendant to show that: ( l) counsel’s
representation fell below an objective standard of reasonableness, and
(2) counsel’s actions were so prejudicial that there was a reasonable
probability that, but for counsel’s errors, the defendant would not
have pleaded guilty and would have insisted on going to
trial...[R]eview is subject to a strong presumption that counsel’s
conduct was professionally reasonable The purpose of this
presumption is to eliminate the distorting effects of hindsight in
examining a strategic course of conduct that may have been within
the range of professional reasonableness at the time11

You have not met either prong of the analysis. You made no showing to
prove that your counsel acted below an objective standard of reasonableness when
providing assistance at the time of the violation hearing. No judge would have
delayed the violation proceedings, and defense counsel made no error and acted
within recognized standards of competence There is no showing that you would
not have admitted the violation but for counsel’s alleged error in not seeking a
postponement

You also complain about the lack of access to a law library. This kind of
claim is procedurally barred under Criminal Rule 61(i)(3),12 (with the exception of
the ineffective assistance of counsel claim). This provision states that “any ground
for relief that was not asserted in the proceedings leading up to the judgment of
conviction, as required by the rules of this court, is thereafter barred, unless the
movant shows (A) cause for relief from the procedural default and (B) prejudice
from violation of the movant’s rights.”13 In order to show cause, you must allege

 

" S()merville v. State, 703 A.2d 629, 631 (Del. 1997).

12 Super. Ct. Crim. R. 61(i)(3) provides:
(3) Procedural default Any ground for relief that was not asserted in the
proceedings leading to the judgment of conviction, as required by the rules
of this court, is thereafter barred, unless the movant shows (a) cause for
relief from the procedural default and (b) prejudice from violation of the
movant’s rights.

13 Rule 61(i)(3).

more than the fact that a claim was not raised earlier in the process.14 You must
show that “some external impediment” prohibited raising the claim.15 Further, to
show prejudice, you must demonstrate that there was a “substantial likelihood”
that7 had the claim been raised, the outcome of the case would have been
different.16 Here, the violation hearing would not have been delayed. Assuming
without deciding that the alleged lack of legal resources was “an impediment”, you
suffered no prejudice Therefore, your claim is procedurally barred. You must
show both cause and prejudice to overcome the procedural default bar.l7

Considering the foregoing, your motion is denied. Although you did not

raise this point, upon review, you are entitled to more credit time The adjustment
does not effect the sentencing to Key. A corrected order is attached.

IT IS SO ORDERED.

 

RFS :tls
Enclosures

cc: David Hume, IV, Esquire, Department of Justice
Jeffery P. McLane, Esquire, Office of Defense Services

 

14 State v. Wescott, 2014 WL 7740466, at *1 (Del. Super. Ct. Nov. 24, 2014).

'J\

Ia'. (Citing Younger v. State, 580 A.2d 552, 556 (Del. 1990)).

16 Flamer v. State, 585 A.2d 736, 748 (Del. 1990).

7 Blackwell v. State, 736 A.2d 971, 973 (Del. 1999).

State of Delaware v.
State'S Atty: AMANDA R NYMAN ,

SUPERIOR COURT CRIMINAL DOCKET

( as of

11/13/2018 )

MICHAEL C STELLJES

Defense Atty: MICHAEL A CAPASSO ,

ASSiqned Judge:

Charges:

Count

Crim.Action#

Esq.

AKA: MICHAEL

MICHAEL

MICHAEL

MICHAEL
Description

DOB:
STELLJES
STELLJES
STEELJES
S STELLJES

Page 1

09/09/1989

Dispo. Date

002

003
004

005
006
007

1702005851
1702005851
1702005851
1702005851
1702005851
1702005851
1702005851
1702005851
1702005851
1702005851
1702005851
1702005851
1702005851

Event Date

Event

ISl7020734Rl
VSl702073401
VSl702073402
ISl7020735R1
VSl702073501
VSl702073502
1817020736W
ISl7020737R1
VSl702073701
VSl702073702
ISl7020738W
ISl7020739W
ISl7020740W

Docket Add Date

vEH.ASSAULT 2ND
vIoL o/PROBATN
vIoL o/PRoBATN
vEH.ASSAULT 2ND
vIoL o/PRoBATN
vIoL o/PROBATN
DR LIC SUsP/REV
DUI oF DRUGS
vIoL o/PROBATN
vIoL o/PROBATN
oPER UNREG Mv
FAIL REQ INs
FAIL SToP sIGN

09/20/2017
02/23/2018
04/19/2018
09/20/2017
02/23/2018
04/19/2018
09/20/2017
09/20/2017
02/23/2018
04/19/2018
09/20/2017
09/20/2017
09/20/2017

02/27/2017

02/28/2017

CASE ACCEPTED IN SUPERIOR COURT.

ARREST DATE:

R9W

02/27/2017

INDICTMENT,

02/27/2017

02/28/2017

TRUE BILL FILED.

03/01/2017

APPLICATION FOR WARRANT AND CERTIFICATION PURSUANT TO SUPERIOR COURT
CRIMINAL RULE 9 WARRANT FILED BY AMANDA NYMAN.

02/27/2017
IT IS ORDERED,

ORDER:

03/01/2017

SHALL BE ISSUED.

02/27/2017

03/01/2017

GRAVES T.
PURSUANT TO RULE 9 THAT WARRANTS FOR THE SAID

MEMORANDUM/R9W BOND RECOMMENDATIONS FILED.

TO: COURT

RECOMMENDED AMOUNT:

FRoM: DAG-NYMAN
$2,000 sEcURED

NO CONTACT WITH VICTIMS MICHAEL FANNIN AND MATTHEW BALDWIN.

02/28/2017

03/01/2017

RULE 9 WARRANT ISSUED.

“ Exhab~.+ A"

HENLEY

suPERIoR couRT cRIMINAL DocKET Page 2
( as of 11/13/2018 )

State of Delaware v. MICHAEL C sTELLJEs DOB: 09/09/1989
state's Atty: AMANDA R NYMAN , Esq. AKA: MICHAEL sTELLJEs
Defense Atty: MICHAEL s sTELLJEs
No. Event Date Docket Add Date Judge
Event
7 05/24/2017 05/24/2017 HowARD ALICIA B.
RULE 9 wARRANT RETURNED
sECURED BAIL-HELD 2,700.00 100%

DEFENDANT ARRAIGNED, WAIVED READING, ENTERED PLEA OF NOT GUILTY AND
REQUESTED A TRIAL BY JURY.
CCR-6/19/l7

8 05/30/2017 05/31/2017
DIsCovERY REQUEST FILED BY MICHAEL cAPAsSo, EsQ.
10 05/31/2017 06/05/2017

DISCOVERY RESPONSE/STATE'S RECIPROCAL REQUEST FOR DISCOVERY FILED BY
AMANDA REESE NYMAN, ESQ

9 06/01/2017 06/01/2017
RELEASED oN $2,?00.00 SECURED BAIL FoR APPEARANCE oN 6/19/17.
11 06/19/2017 06/19/2017 BRADY M. JANE

CASE REVIEW CALENDAR CAPIAS ORDERED-$5000.00 CASH ONLY.
BEGIN FORFEITURE PROCEEDINGS.

CR/HAYNES

12 06/26/2017 06/26/2017 HOWARD ALICIA B.
CAPIAS RETURN - TRIALABLE PENDING
CASH BAIL 2,700.00 100%
DEFENDANT SCHEDULED FOR CASE REVIEW 7/17/17 AT 9AM.

13 07/17/2017 07/17/2017

CASE REVIEW CALENDAR: SET FOR FINAL CASE REVIEW.
FCR: 8/23/2017
TJT: 8/29/2017

14 07/25/2017 07/27/2017
coNTINUANCE REQUEST FILED BY DAG NYMAN, THE sTATE CHEMIST Is oUT oN
vACATIoN LEAVE. GRANTED. NEW DATES: FCR: 9/20/17 AND JT: 9/26/17.
15 09/20/2017 09/20/2017 SToKES RICHARD F
FINAL cAsE REVIEW: DEFENDANT PLED GUILTY/SENTENCED
PLEA AGREEMENT, TRUTH IN sENTENCING/GUILTY PLEA FORM, IMMEDIATE
sENTENCING FoRM, N/P REMAINING cHARGEs.
ATTY: CAPASso CR: KH
16 01/18/2018 01/25/2018
vIoLATIoN oF PRoBATIoN REPORT FILED BY KELLIE MASSEY 567534.
REQUESTING A cAPIAs. SENT To CHAMBERS.
17 01/22/2018 01/25/2018 SToKES RICHARD F
CAPIAS ISSUED FoR vIoLATIoN oF PRoBATIoN.
$8000.00 cASH oNLY.
18 02/01/2018 02/01/2018
CASH BAIL REFUND IN THE AMoUNT oF $2,700. To: AMERICAN FUNDING
CHECK #6105.

SUPERIOR COURT CRIMINAL DOCKET Page 3
( as of 11/13/2018 )

State of Delaware v. MICHAEL C STELLJES DOB: 09/09/1989
State'S Atty: AMANDA R NYMAN , ESq. AKA: MICHAEL STELLJES
Defense Atty: MICHAEL S STELLJES
No. Event Date Docket Add Date Judge
Event
19 02/14/2018 02/14/2018 HOWARD ALICIA B.
CAPIAS RETURN - NON-TRIABLE PENDING
CASH BAIL 8, 000. 00 100%
DEFENDANT SCHEDULED FOR VOP HEARING ON 2/23/18 AT 9: 3OAM BEFORE JUDGE
STOKES.
20 02/14/2018 02/16/2018

LETTER FRoM CHAMBERS To DEFENDANT.
RE: voP HEARING SCHEDULED FoR 2/23/2018 @ 9:00 A.M.

21 02/23/2018 02/23/2018 STOKES RICHARD F
VIoLATIoN-oF-PROBATION HEARING: DEFENDANT FouND IN
vIoLATIoN.sENTENCING DEFERRED.SENTENCING DATE:

DEFENDANT To HAVE A TASC EVALUATION
SENTENCE DATE: 3/23/2018 AT 9:00
ATTY; MCLANE

CR: KH
22 02/23/2018 02/23/2018

ADVICE REGARDING APPEAL FROM VOP HEARING FILED MR. MCLANE, ESQ
23 02/23/2018 02/23/2018 STOKES RICHARD F

oRDER: Now THIS 23RD DAY oF FEBRUARY, 2018, THE DEFENDANT wAs BEFoRE
THE coURT THIS DATE FoR A vIoLATIoN oF PRoBATIoN HEARING IN THE
ABovE cAPTIoNED CASE; AND WHEREAS, THE DEFENDANT WAs FoUND To BE IN
vIoLATIoN oF PRoBATIoN, BoND wAs REvoKED, AND IT 15 HEREBY oRDERED
THAT TASC sHALL EVALUATE THE DEFENDNATN FoR TREATMENT NEEDS AND REPoRT
To THE COURT AT sENTENCING oN FRIDAY, MARCH 23, 2018 AT 9: 30 A. M
1T rs So oRDERED.

24 02/23/2018 02/23/2018
LETTER FRoM CHAMBERS To DEFENDANT RE: DEFENDANT voP sENTENCING oN
3/23/2018 AT 9:30 A.M

25 03/23/2018 03/23/2018 sToKES RICHARD F
sENTENCING cALENDAR: DEFENDANT SENTENCED.
ATTY; RoBINsoN

CR: KH
26 03/23/2018 03/23/2018

ADVICE REGARDING APPEAL FROM VOP HEARING FILED BY ROBERT ROBINSON, ESQ
27 03/23/2018 04/04/2018

DEFENDANT ENTERS INTO THE DRUG COURT PROGRAM.
33 04/04/2018 04/25/2018 STOKES RICHARD F

CORRECTED SENTENCE FILED. NOW THIS 4TH DAY OF APRIL, 2018, THE SENT

ORDER IS HEREBY CORRECTED TO REMOVE THAT THE DEFENDANT WAS DEEMED A

HABITUAL OFFENDER, WHICH WAS ERRONEOUSLY ADMITTED ON THE ORDER DATED

9/20/2017. ALL PREVIOUS TERMS AND CONDITIONS WILL REMAIN IN EFFECT.
28 04/06/2018 04/06/2018 HOWARD ALICIA B.

SUPERIOR COURT CRIMINAL DOCKET Page 4
( as of 11/13/2018 )

State of Delaware v. MICHAEL C STELLJES DOB: 09/09/1989
State'S Atty: AMANDA R NYMAN , ESq. AKA: MICHAEL STELLJES
Defense Atty: MICHAEL S STELLJES
No. Event Date Docket Add Date Judge
Event

ADMINISTRATIVE WARRANT FILED IN SUPERIOR COURT.

PROBATION OFFICER:

BAIL HEARING HELD THIS DATE AND BAIL SET ON VOPS AS FOLLOWS:
BAIL SET: HELD WITHOUT BAIL

VOP HRNG. ON 4/19/18 AT 1230 P.M. BEFORE JUDGE STOKES.

29 04/06/2018 04/06/2018
vIoLATIoN oF PRoBATIoN REPoRT FILED BY DoREEN WILLIAMS 584905.
30 04/06/2018 04/06/2018

LETTER FROM CHAMBERS TO DEFENDANT.

RE: ADVISING OF VOP HEARING SCHEDULED FOR 4/19/18 @ 1:00 P.M.
31 04/19/2018 04/19/2018 STOKES RICHARD F

VIOLATION-OF-PROBATION HEARING: DEFENDANT FOUND IN

VIOLATION.SENTENCED.

ATTY: ROBINSON

CR; KH
32 04/19/2018 04/19/2018

ADVICE REGARDING APPEAL FRoM voP HEARING FILED BY RoBERT RoBINsoN, ESQ
34 07/09/2018 07/09/2018 sToKEs RICHARD F

MoTIoN FoR REDUCTION oF sENTENcE FILED BY DEFENDANT.
35 07/13/2018 07/16/2018 sToKEs RICHARD F

MOTION FOR REDUCTION OF SENTENCE DENIED.
IT IS SO ORDERED

36 08/10/2018 08/13/2018 STOKES RICHARD F
MOTION FOR REDUCTION OF SENTENCE FILED BY DEFENDANT.
37 08/15/2018 08/17/2018 STOKES RICHARD F

MOTION FOR REDUCTION OF SENTENCE DENIED.
IT IS SO ORDERED.

38 08/30/2018 08/30/2018
MOTION FOR POSTCONVICTION RELIEF FILED BY DEFENDANT.
R1

*** END OF DOCKET LISTING AS OF 11/13/2018 ***
PRINTED BY: CSCTSAN

COURT OF COMMON PLEAS CRIMINAL DOCKET Page 1
( as of 11/13/2018 )

State of Delaware v. MICHAEL C STELLJES DOB: 09/09/1989
State'S Atty: , ESq. AKA: MICHAEL STELLJES
Defense Atty: DEFENDER PUBLIC , ESq. MICHAEL STELLJES

MICHAEL STEELJES
MICHAEL S STELLJES

Assigned Judge:

Charges:
Count DUC# Crim.Action# Description Dispo. Dispo. Date
001 1801003194 MK18021369 sHoPLIFT <1500 DISM 07/30/2018
No Event Date Docket Add Date Judge
Event
02/22/2018 02/22/2018

cAsE FILED oN 02/21/2018; ARREST DATE 01/09/2018
ARRAIGNMENT sCHEDULED FoR 04/25/2018 AT 01:00 PM

RELEASED/OWN RECOG. 0.00
MK18021369 DE11084000A1 SHOPLIFT <1500
04/24/2018 04/24/2018
ARRAIGNMENT SCHEDULED FOR 04/25/2018 AT 09:00 AM
04/24/2018 04/24/2018

CASE MOVED TO ANOTHER CALENDAR FOR CONSOLIDATION/JUDICIAL REVIEW
PURPOSES

04/27/2018 04/27/2018
DEFENDANT PLED NOT GUILTY AND DEMANDED JURY TRIAL.
04/27/2018 04/27/2018

JURY TRIAL CASE REVIEW SCHEDULED FOR 06/20/2018

AT 09:00 AM

06/13/2018 06/13/2018
CASE MOVED TO ANOTHER CALENDAR FOR CONSOLIDATION/JUDICIAL REVIEW

PURPOSES

06/20/2018 06/20/2018
DEFENDANT REJECTED PLEA OFFER.
06/20/2018 06/20/2018
JURY TRIAL SCHEDULED FOR 07/30/2018 AT 09:00 AM
07/30/2018 07/30/2018 REIGLE ANNE HARTNETT
CASE DISMISSED UNDER RULE 48(B) ON 7/30/18 AS TO
18-02-1369.

JUDGE/REIGLE DAG/K.SMITH PD/MATONI

*** END OF DOCKET LISTING AS OF 11/13/2018 ***
PRINTED BY: CSCTSAN

“ EX\'\'\\)'\')' B"

COURT OF COMMON PLEAS CRIMINAL DOCKET Page 1
( as Of 11/13/2018 )

state of Delaware v. MICHAEL C STELLJES DOB: 09/09/1989
State'S Atty: , Esq. AKA: MICHAEL STELLJES
Defense Atty: DEFENDER PUBLIC , ESq. MICHAEL STELLJES
MICHAEL STEELJES
MICHAEL S STELLJES
Assigned Judge:
Charges:
Count DUC# Crim.Action# Description Dispo. Dispo. Date
001 1802008651 MK18021096 POSS DRUG PARAP NOLP 07/30/2018
No Event Date Docket Add Date Judge
Event
02/20/2018 02/20/2018
CASE FILED oN 02/16/2018; ARREST DATE 02/13/2018
ARRAIGNMENT SCHEDULED FOR 04/25/2018 AT 01:00 PM
RELEASED/OWN RECOG. 0.00
MK18021096 DE164771000a POSS DRUG PARAP
04/24/2018 04/24/2018
ARRAIGNMENT SCHEDULED FOR 04/25/2018 AT 09:00 AM
04/24/2018 04/24/2018
CASE MOVED TO ANOTHER CALENDAR FOR CONSOLIDATION/JUDICIAL REVIEW
PURPOSES
04/27/2018 04/27/2018
DEFENDANT PLED NOT GUILTY AND DEMANDED JURY TRIAL.
04/27/2018 04/27/2018
JURY TRIAL CASE REVIEW SCHEDULED FOR 06/20/2018
AT 09:00 AM
06/20/2018 06/20/2018
DEFENDANT REJECTED PLEA OFFER.
06/20/2018 06/20/2018
JURY TRIAL SCHEDULED FOR 07/30/2018 AT 09:00 AM
07/30/2018 07/30/2018 REIGLE ANNE HARTNETT

NOLLE PROSEQUI ENTERED ON 7/30/18 AS TO 18-02-1096.
JUDGE/REIGLE DAG/K.SMITH PD/MATONI

*** END OF DOCKET LISTING AS OF 11/13/2018 ***
PRINTED BY: CSCTSAN

“Erh`\b‘\+ C"